DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This non-final office action is responsive to Applicants' application filed on 12/07/2018.  Claims 1-22 are presented for examination and are pending for the reasons indicated herein below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1, 7 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Schlenga et al. (20140098451) in view of Witte et al (7750513) and further in view of Giacoletto (4499392)
Regarding claim 1. Schlenga teaches an apparatus [fig 1] for current conditioning, comprising: 
- a primary coil [2b] of electrically conducting material [copper/iron],  and - a plurality of secondary coils [4] of superconductor material, with the secondary coils inductively coupled to the primary coil [proximity of coil allows for inductive coupling],  
wherein at least the secondary coils of a second part [lower half part of 2a] of the secondary coils are arranged axially shifted with respect to each other in the direction of the primary magnetic flux of the primary coil [flux flowing in axial direction], 
While Schlenga teaches a secondary coil having a first and second part [top half and lower half of 2a], Schlenga does not explicitly mention wherein at least the secondary coils of a first part of the secondary coils are arranged laterally shifted with respect to each other in a direction of a primary magnetic flux of the primary coil, and - electrically insulating material provided between each of the secondary coils of the first part of the secondary coils.
Witte teaches wherein at least the secondary coils of a first part [i.e. upper half of 11B fig 1] of the secondary coils are arranged laterally shifted [see claim 14] with respect to each other in a direction of a primary magnetic flux of the primary coil [flux flows axially, i.e. 4].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the coil structure arrangement of Witte into the Schlenga in order to have the coils extend not only between the base sections but also in the interspace between the wider end sections of adjacent teeth so as to increase the magnetic flux density [col 2 lines 15-25].
Giacoletto teaches electrically insulating material [fig 2, insulating slot for material] provided between each of the secondary coils of the first part of the secondary coils [upper half of 103 spool conductors].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use insulators as suggested by Giacoletto between coils in order to protect each spool from one another of unwanted current.

Regarding claim 7. Schlenga as modified teaches the apparatus according to claim 1, wherein at least some of the secondary coils are of closed loop type [secondary coils are considered close loop type].

Regarding claim 12. Schlenga as modified teaches the apparatus according to claim 1, wherein the secondary coils are arranged radially within the primary coil [rejected per applicants’ drawings, similar config to Schlenga].
Allowable Subject Matter
Claims 2-6, 8-11, 13-16 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 

Claim 17, 19-22 are allowed.
Regarding claim 17, Schlenga teaches a method [method performed by fig 1] for current conditioning, comprising: transporting a primary current to be conditioned in a primary coil [2b] of electrically conducting material, and causing the primary magnetic flux of the primary coil to interact with a plurality of secondary coils of superconductor material [4] and causing the primary magnetic flux of the primary coil to induce secondary currents in the secondary coils, 
However, the following is an examiner's statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily: “wherein: at least for a first part of the secondary coils, the secondary coils interact with different parts of the primary magnetic flux, at least for a second part of the secondary coils, the secondary coils interact with identical parts of the primary magnetic flux at different axial positions along the direction of the primary magnetic flux, at least for said first part of the secondary coils interacting with different parts of the primary magnetic flux, a voltage breakthrough between the secondary coils is prevented by arranging an insulation material between the secondary coils, and the primary current is conditioned by successive quenching and/or resuming superconductivity of given ones of the secondary coils or groups of the secondary coils when the primary current changes.”


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839